Case 1:20-cv-00406-MN-JLH Document 45 Filed 10/30/20 Page 1 of 10 PageID #: 2011




                           THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 OSTEOPLASTICS, LLC,

                       Plaintiff,
                                                          C.A. No. 20-406-MN-JLH
        v.
                                                          JURY TRIAL DEMANDED
 DEPUY SYNTHES, INC.,
 DEPUY SYNTHES PRODUCTS, INC.,
 AND SYNTHES, INC.,

                       Defendants.


             SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff, Osteoplastics, LLC, files this Second Amended Complaint and demand for

  a jury trial seeking relief for patent infringement by Defendants DePuy Synthes, Inc., DePuy

  Synthes Products, Inc., and Synthes, Inc. (collectively, “Defendants”). Plaintiff states and

  alleges the following:

                                          THE PARTIES

         1.      Plaintiff Osteoplastics, LLC is a limited liability company organized and

  existing under the laws of the state of Ohio, with its principal place of business located at 675

  Alpha Drive, Suite E, Highland Heights, Ohio 44143.

         2.      Plaintiff Osteoplastics, LLC owns several patents related to methods for

  designing custom medical devices, such as implants. These patents stem from the work of

  several prominent researchers associated with Case Western Reserve University (“CWRU”) in

  the 1990s. Two of the inventors include the former Chairman of Neurological Surgery at

  CWRU Medical School, Dr. Robert Ratcheson, and Dr. David Dean, Ph.D., an expert in

  regenerative medicine.
Case 1:20-cv-00406-MN-JLH Document 45 Filed 10/30/20 Page 2 of 10 PageID #: 2012




         3.      A group of the inventors formed Osteoplastics Company, which practiced the

  patented inventions to successfully produce custom implants for human patients. Later,

  CWRU assigned its rights in the patents to the inventors, who in turn assigned their rights to

  Plaintiff Osteoplastics, LLC.

         4.      On information and belief, Defendant Synthes, Inc. is a corporation organized

  and existing under the laws of the State of Delaware, with a principal place of business located

  at 1302 Wrights Lane East, West Chester, Pennsylvania 19380.

         5.      On information and belief, Defendant DePuy Synthes, Inc. is a corporation

  organized and existing under the laws of the State of Delaware, with a principal place of

  business at 700 Orthopedic Drive, Warsaw, Indiana 46581.

         6.      On information and belief, Defendant DePuy Synthes Products, Inc. is a

  corporation organized and existing under the laws of the State of Delaware, with a

  principal place of business at 325 Paramount Drive, Raynham, Massachusetts 02767.

         7.      On information and belief, Defendants DePuy Synthes, Inc., DePuy Synthes

  Products, Inc., and Synthes, Inc. are all wholly-owned indirect subsidiaries of Johnson &

  Johnson.

         8.      On information and belief, each of the Defendants work together as the DePuy

  Synthes group of companies to each provide virtual surgical planning (“VSP”) services in the

  United States and perform the computer-aided design of custom medical devices, such as

  custom implants, as part of those services.

                                  THE ASSERTED PATENTS

         9.      On July 15, 2014, United States Patent No. 8,781,557 (“the ’557 patent”)

  entitled “Producing a Three Dimensional Model of an Implant” was duly and legally issued



                                                 2
Case 1:20-cv-00406-MN-JLH Document 45 Filed 10/30/20 Page 3 of 10 PageID #: 2013




  by the United States Patent and Trademark Office. Osteoplastics owns the ’557 patent by

  assignment. A true and correct copy of the ’557 patent is attached as Exhibit 1.

         10.     On March 22, 2016, United States Patent No. 9,292,920 (“the ’920 patent”)

  entitled “Methods and Systems for Producing an Implant” was duly and legally issued by the

  United States Patent and Trademark Office. Osteoplastics owns the ’920 patent by

  assignment. A true and correct copy of the ’920 patent is attached as Exhibit 2.

         11.     On May 3, 2016, United States Patent No. 9,330,206 (“the ’206 patent”)

  entitled “Producing a Three Dimensional Model of an Implant” was duly and legally issued

  by the United States Patent and Trademark Office. Osteoplastics owns the ’206 patent by

  assignment. A true and correct copy of the ’206 patent is attached as Exhibit 3.

         12.     On April 18, 2017, United States Patent No. 9,626,756 (“the ’756 patent”)

  entitled “Methods and Systems for Producing an Implant” was duly and legally issued by the

  United States Patent and Trademark Office. Osteoplastics owns the ’756 patent by assignment.

  A true and correct copy of the ’756 patent is attached as Exhibit 4.

         13.     On June 6, 2017, United States Patent No. 9,672,617 (“the ’617 patent”)

  entitled “Methods and Systems for Producing an Implant” was duly and legally issued by the

  United States Patent and Trademark Office. Osteoplastics owns the ’617 patent by

  assignment. A true and correct copy of the ’617 patent is attached as Exhibit 5.

         14.     On June 6, 2017, United States Patent No. 9,672,302 (“the ’302 patent”)

  entitled “Producing a Three-Dimensional Model of an Implant” was duly and legally issued

  by the United States Patent and Trademark Office. Osteoplastics owns the ’302 patent by

  assignment. A true and correct copy of the ’302 patent is attached as Exhibit 6.

         15.     On March 1, 2016, United States Patent No. 9,275,191 (“the ’191 patent”)



                                                  3
Case 1:20-cv-00406-MN-JLH Document 45 Filed 10/30/20 Page 4 of 10 PageID #: 2014




  entitled “Methods and Systems for Producing an Implant” was duly and legally issued by the

  United States Patent and Trademark Office. Osteoplastics owns the ’191 patent by assignment.

  A true and correct copy of the ’191 patent is attached as Exhibit 7.

         16.     The ʼ557, ʼ920, ʼ206, ʼ756, ʼ617, ʼ302, and ’191 patents are collectively

  referred to as the Asserted Patents.

                                          BACKGROUND

         17.     In late 2017, based on publicly-available information, Osteoplastics determined

  that Defendants Synthes, Inc., Depuy Synthes, Inc., and DePuy Synthes Products, Inc. work

  together as the DePuy Synthes group of companies and that their virtual surgical planning

  services and computer-aided design of custom medical devices likely infringed several of the

  Osteoplastics patents.

         18.     In December 2017, Osteoplastics sent a letter to the Senior IP Counsel for the

  DePuy Synthes group of companies, which includes each of the Defendants. The letter

  identified the ’557, ʼ920, and ʼ206 patents (as well as several other Osteoplastics patents)

  thereby providing notice of those patents. The letter also included infringement claim charts

  that compared Osteoplastics’ understanding of Defendants’ systems and methods for

  designing custom medical devices based on publicly-available information to representative

  claims in those patents. (Exhibit 9.)

         19.     The December 2017 letter requested a telephone conference with Defendants’

  representative to confirm Osteoplastics’ understanding of Defendants’ systems and methods

  for making custom medical devices. The letter also discussed possible licensing terms. In

  addition, the letter stated that “[i]f you believe that your company is not using the patented

  technology, we ask that you describe, in detail, the methods used by your company to make



                                                  4
Case 1:20-cv-00406-MN-JLH Document 45 Filed 10/30/20 Page 5 of 10 PageID #: 2015




  custom implants and the basis for your belief that those methods are not covered by the

  Osteoplastics patents.” (Exhibit 9.)

           20.   In January 2018, legal counsel on behalf of all of the Defendants

  wrote a letter to Osteoplastics stating that Defendants would respond to

  Osteoplastics sometime in February 2018. (Exhibit 10.)

           21.   In February 2018, legal counsel on behalf all of the Defendants wrote a letter to

  Osteoplastics stating that Defendants were still analyzing the claim charts, and requested

  further information on Osteoplastics’ infringement position and the chain of title for the

  identified patents. (Exhibit 11.)

           22.   Over the next few months, Osteoplastics and Defendants exchanged

  communications concerning information on Osteoplastics’ infringement position and the chain

  of title for the identified patents. In those communications, Defendants stated that they were

  “waiting to discuss the matter with Materialise who is the software manufacturer . . . . Once we

  speak with Materialise, DPS will be back in touch.” (Exhibit 12).

           23.   Defendants never contacted Osteoplastics after these communications and

  never provided a substantive response to Osteoplastics’ infringement claim charts or license

  offer.

           24.   Since October 2018, Osteoplastics has been involved in patent

  infringement litigation against 3D Systems Corporation, 3D Systems, Inc., and Medical

  Modeling, Inc. (collectively, “3DS”) involving many of the Asserted Patents. The

  litigation settled in February 2020, with 3DS agreeing to pay a royalty on the systems and

  methods accused of infringement.




                                                  5
Case 1:20-cv-00406-MN-JLH Document 45 Filed 10/30/20 Page 6 of 10 PageID #: 2016




                                  JURISDICTION AND VENUE

         25.     This is an action for patent infringement arising under the patent laws of

  the United States, 35 U.S.C. §§ 1 et seq. This Court has subject matter jurisdiction

  pursuant to 28 U.S.C. §§ 1331 and 1338(a).

         26.     This Court has personal jurisdiction over Defendants because they regularly

  conducts business in the State of Delaware and therefore have substantial and continuous

  contacts within this judicial district; because they have purposefully availed themselves to

  the privileges of conducting business in this judicial district; and/or because they have

  committed acts of patent infringement in this judicial district.

         27.     Venue is proper in this District pursuant to 28 U.S.C. § 1400(b).

                                             COUNT I
                                       (Patent Infringement)

         28.     Plaintiff restates and realleges the preceding paragraphs of this Complaint.

         29.     Defendants provide products and services that involve the computer-aided

  design of medical devices, such as implants. Based on publicly-available information,

  Osteoplastics suspected that Defendants infringed the Asserted Patents and communicated

  with Defendants over a period of several months regarding the suspected infringement.

         30.     Because Defendants failed to respond to Osteoplastics’ inquiries for

  information regarding its systems and methods for designing medical devices, Osteoplastics

  has not been able to determine the extent of Defendants’ infringement. Therefore, relying on

  the precedent established in Hoffmann-La Roche Inc. v. Invamed Inc., 213 F.3d 1359 (Fed. Cir.

  2000) and on information and belief, Osteoplastics pleads that each of the Defendants have

  made, used, sold, offered for sale, and/or imported into the United States and are currently

  making, using, selling, offering for sale, and/or importing into the United States systems and


                                                  6
Case 1:20-cv-00406-MN-JLH Document 45 Filed 10/30/20 Page 7 of 10 PageID #: 2017




  methods for designing and manufacturing medical devices, such as ProPlan and TruMatch

  products that include, but are not limited to, ProPlan CMF products, TruMatch CMF Solutions

  products, and TruMatch Personalized Solutions surgical guides (the “Accused Systems” and

  “Accused Methods”) that infringe the Asserted Patents. Based on information and belief,

  Defendants’ Accused Systems and Accused Methods include the use of Materialise’s Mimics

  Innovation Suite of Software (including Mimics and 3-Matic software), and/or software that is

  materially similar.

         31.     On information and belief, Defendants have been and are infringing one or

  more claims of each of the Asserted Patents under 35 U.S.C. §§ 271(a) and/or (g). For

  example, the claim charts attached hereto as Exhibit 8 describe how the Accused Systems

  and Accused Methods practice claim 1 of each of the Asserted Patents.

         32.     On information and belief, each of the Defendants has known since 2017 that

  their activities concerning their Accused Systems and Accused Methods infringed at least

  three of the Asserted Patents. For example, all of the Defendants received a letter from

  Osteoplastics identifying several of the Accused Patents and attaching infringement claim

  charts for those Accused Patents, but refused to provide a substantive response to

  Osteoplastics’ infringement allegations and request for information relating to the Accused

  Systems and Methods.

         33.     In any event, on information and belief, all of the Defendants have known that

  their activities concerning their Accused Systems and Accused Methods infringed each of the

  Asserted Patents since at least March 24, 2020, when Plaintiff served Defendants with the

  original Complaint and infringement claim charts. (D.I. 1; D.I. 1-8; D.I. 5; D.I. 6; D.I. 7.)

         34.     On information and belief, Defendants have no reasonable basis for believing



                                                  7
Case 1:20-cv-00406-MN-JLH Document 45 Filed 10/30/20 Page 8 of 10 PageID #: 2018




  that the claims of the Asserted Patents are either invalid or not infringed by their Accused

  Systems and Accused Methods. For example, Defendants did not provide any such basis

  despite requests for that information by Osteoplastics.

         35.     Plaintiff has been damaged as the result of Defendants’ willful infringement.

  Upon information and belief, Defendants have been and will continue to infringe the

  Asserted Patents unless and until they are enjoined by this Court.

         36.     Defendants have caused and will continue to cause Osteoplastics irreparable

  injury and damage by infringing the Asserted Patents. Osteoplastics will suffer further

  irreparable injury, for which it has no adequate remedy at law, unless and until Defendants

  are enjoined from infringing the Asserted Patents.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that this Court:

         (1)     Enter judgment that Defendants has infringed one or more claims of the

  Asserted Patents;

         (2)     Enter an order permanently enjoining Defendants and their officers, agents,

  employees, attorneys, and all persons in active concert or participation with any of them,

  from infringing the Asserted Patents;

         (3)     Award Plaintiff damages in an amount sufficient to compensate it for

  Defendants’ infringement of the Asserted Patents, together with pre-judgment and post-

  judgment interest and costs, and all other damages permitted under 35 U.S.C. § 284;

         (4)     Award Plaintiff an accounting for acts of infringement not presented at trial

  and an award by the Court of additional damage for any such acts of infringement;

         (5)     Treble the damages awarded to Plaintiff under 35 U.S.C. § 284 by reason



                                                  8
Case 1:20-cv-00406-MN-JLH Document 45 Filed 10/30/20 Page 9 of 10 PageID #: 2019




  of Defendants’ willful infringement of at least one claim of the Asserted Patents;

         (6)     Declare this case to be “exceptional” under 35 U.S.C. § 285 and

  award Osteoplastics its attorneys’ fees, expenses, and costs incurred in this action;

  and

         (7)     Award Plaintiff such other and further relief as this Court deems just and proper.

                                     JURY TRIAL DEMAND

         Plaintiff demands a jury trial on all issues so triable.




                                                   9
Case 1:20-cv-00406-MN-JLH Document 45 Filed 10/30/20 Page 10 of 10 PageID #: 2020




   Dated: October 30, 2020                  FISH & RICHARDSON P.C.


                                            By: /s/ Martina Tyreus Hufnal
                                                 Martina Tyreus Hufnal (#4771) 222
                                                 Delaware Avenue, 17th Floor
                                                 P.O. Box 1114
                                                 Wilmington, DE 19899
                                                 (302) 778-8407
                                                 TyreusHufnal@fr.com

                                                 OF COUNSEL:

                                                 William R. Woodford
                                                 Jason M. Zucchi
                                                 3200 RBC Plaza
                                                 60 South Sixth Street
                                                 Minneapolis, MN 55402
                                                 (612) 335-5070 Telephone
                                                 (612) 288-9696 Facsimile
                                                 kane@fr.com;
                                                 zucchi@fr.com

                                            Attorneys for Plaintiff
                                            Osteoplastics, LLC




                                       10
